Case 5:20-cv-00380-SP Document 22 Filed 01/28/21 Page 1 of 2 Page ID #:786



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9                             EASTERN DIVISION
10
     DASHON JETER,                            )   Case No.: 5:20-cv-00380-SP
11                                            )
                  Plaintiff,                  )   ORDER AWARDING EQUAL
12                                            )   ACCESS TO JUSTICE ACT
           vs.                                )   ATTORNEY FEES AND EXPENSES
13                                            )   PURSUANT TO 28 U.S.C. § 2412(d)
     ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
14   Commissioner of Social Security,         )   U.S.C. § 1920
                                              )
15                Defendant                   )
                                              )
16                                            )
17
           Based upon the parties’ Stipulation for the Award and Payment of Equal
18
     Access to Justice Act Fees, Costs, and Expenses:
19
           IT IS ORDERED that fees and expenses in the amount of $3,100.00 as
20
     authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21
     awarded subject to the terms of the Stipulation.
22
     DATE: January 28, 2021
23
                               ___   ________________________________
24                                   THE HONORABLE SHERI PYM
                                     UNITED STATES MAGISTRATE JUDGE
25
26

                                             -1-
Case 5:20-cv-00380-SP Document 22 Filed 01/28/21 Page 2 of 2 Page ID #:787



 1         Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Matthew F. Holmberg
     _________________________
 4   Matthew F. Holmberg
     Attorney for plaintiff Dashon Jeter
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
